Case: 1:21-cv-00016-MWM Doc #: 5 Filed: 01/12/21 Page: 1 of 2 PAGEID #: 245

United States District Court
Southern District of Ohio

Related Case Memorandum
Civil Cases

 

 

Lee Judge Douglas R. Cole and Judge Matthew W. McFarland
FROM: Kelly Heuer , Deputy Clerk
DATE: 1/11/2021

 

SUBJECT: Case Caption: Aker, et al. v. ABX Air, Inc., et al.

 

CASE: Case Number: 1:21-cv-016

 

DISTRICT JUDGE: Douglas R. Cole

 

File Date: 1/08/2021

 

 

This memorandum is to notify you that the civil cover sheet on the above referenced case reflects
the following alleged related case(s):

 

 

 

 

Related Case(s):
Case Caption: Aaron, et al v. AETNA, et al

Matthew W.
Case Number: 1:18-cv-00631 District Judge: McFarland
File Date: 9/07/2018 Magistrate Judge:
Related Case(s):

 

Case Caption:

 

Case Number: District Judge:

 

File Date: Magistrate Judge:
Case: 1:21-cv-00016-MWM Doc #: 5 Filed: 01/12/21 Page: 2 of 2 PAGEID #: 246

Memo Re: Related Civil Cases
Page 2

The District Judges having conferred, we respond to Case Administrator _ Kelly Heuer
as follows:

Judges’ Response:

[] Weagree that the cases are not related and that the subject case should remain
with the Judge to whom it is assigned.

Ty We agree that the cases are related and that the subject case should be
transferred to the docket of Judge MEFARLANO

 

[] Weagree that although the cases are related, the subject case nevertheless should
remain with the Judge to whom it was assigned.

CJ

We are unable to agree and will accept any decision made by the Chief Judge.

0

I am the Judge on both/all of the listed cases and have determined that the cases
are not related.

I am the Judge on both/all of the listed cases and have determined that the cases
are related and they shall both/all remain on my docket.

/

Be

United States District Judge \

WM oh WM dale

O O

Other Direction of Judge:

 

 

 

United States District Judge

 

United States District Judge

Cc: Courtroom Deputies

Revised 7/19/2012
